     2:20-cv-06183-DOC Doc
Case 2:20-bk-13530-BR   Document 56 02/11/21
                           198 Filed Filed 02/10/21  Page
                                                Entered   1 of 2 14:29:05
                                                        02/11/21 Page ID #:2400
                                                                           Desc
                        Main Document     Page 1 of 2
                      UNITED STATES COURT OF APPEALS
                                                                        FILED
                              FOR THE NINTH CIRCUIT
                                                                        FEB 10 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




 In the Matter of: JADELLE JEWELRY               No. 20-55967
 AND DIAMONDS, LLC,
                                                 D.C. Nos. 2:20-cv-06183-DOC,
                Debtor,
                                                 2:20-cv-06232-DOC,
                                                 2:20-cv-06231-DOC
 ------------------------------
                                                 U.S. District Court for Central
 JONA RECHNITZ and RACHEL                        California, Los Angeles
 RECHNITZ,
                                                 ORDER
                Appellants,

   v.

 VICTOR FRANCO NOVAL; et al.,

                Appellees.


        A review of the docket demonstrates that counsel has failed to file the

opening brief in this case.

        Pursuant to Ninth Circuit Rule 42-1, this appeal is dismissed for failure to

prosecute. Counsel for appellants is directed to notify his/her client immediately in

writing regarding this dismissal.

        This order served on the district court shall, 21 days after the date of the

order, act as the mandate of this court.
     2:20-cv-06183-DOC Doc
Case 2:20-bk-13530-BR   Document 56 02/11/21
                           198 Filed Filed 02/10/21  Page
                                                Entered   2 of 2 14:29:05
                                                        02/11/21 Page ID #:2401
                                                                           Desc
                        Main Document     Page 2 of 2
                                           FOR THE COURT:

                                           MOLLY C. DWYER
                                           CLERK OF COURT

                                           By: Debra Rhodes
                                           Deputy Clerk
                                           Ninth Circuit Rule 27-7
